UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2002


DEMETRIUS BRAXTON,

                Plaintiff - Appellant,

          v.

COOK MEDICAL INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cv-01186-LMB-TCB)


Submitted:   December 17, 2013            Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetrius Braxton, Appellant Pro Se.        Craig Crandall Reilly,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Demetrius Braxton appeals the district court’s order

granting summary judgment to the Defendant on his employment

discrimination claims.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.   Braxton v. Cook Medical Inc., No. 1:12-

cv-01186-LMB-TCB (E.D. Va. July 31, 2013).     We deny Braxton’s

motion for appointment of counsel, and we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2